Shull, P. J.,
This matter is before the court on a petition praying for the return of an electric light plant which was seized January 31, 1929, and removed from the premises of the petitioner, at which time the petitioner, with others, was charged with unlawful manufacture and possession of intoxicating liquors.
Since the said electric light plant has been seized, no proceedings for condemnation have been instituted by the district attorney. The facts in this case disclose that the electric light plant in question was not in the building in which the illegal manufacture of intoxicating liquor was being carried on. It was on the same premises as the building in which the intoxicants were being manufactured was located, but in a separate building. This plant when seized was supplying light to a dwelling located on the same premises as well as to the building in which intoxicating liquors were being manufactured.
*282This machine is neither designed nor intended primarily for use in the manufacturing of intoxicants. It is manufactured primarily for use in lawful, useful and necessary pursuits which are incident to everyday life, i. e., the furnishing of electric light. It occurs to us that it would be as logical to condemn and destroy the building used for the manufacture of intoxicants as it would to condemn and destroy this machine, when it appears as it does here, that the furnishing of electric light was but one of the purposes for which it was being used; or just as logical to destroy the dwelling house on the premises. If the manufacture of intoxicants and the carrying on of the things necessarily incident thereto were the only use made of this machine, we might take a different view, but that is not the case, and, therefore, we feel that to order this electric light plant destroyed would be criminal waste, and to refuse the prayer of this petition would be tantamount to an order of condemnation and the necessary destruction of it thereunder.
And now, June 29, 1932, the prayer of the petition is granted, and it is ordered, adjudged and decreed that the electric light plant in question be delivered to the said Stanley A. Krebs, the petitioner, at the place it is now being held, upon demand being made by him upon the district attorney and the sheriff of Monroe County.
Prom C. C. Shull, Stroudsburg, Pa.